            Case 1:20-cr-00174-RDM Document 4 Filed 09/09/20 Page 1 of 11



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                   )
                                                       Criminal No. 20-cr-174 RDM
UNITED STATES OF AMERICA                           )
                                                   )   Violations:
                 v.                                )
                                                   )
                                                       Count One: Conspiracy to Commit Wire Fraud
 RUDY DEKERMENJIAN,                                )   Affecting a Financial Institution and Bank Fraud
                                                   )   (18 U.S.C. § 1349)
                        Defendant                  )
                                                   )   Count Two: Alteration and Falsification of Records
                                                   )   (18 U.S.C. § 1519)
                                                   )

                                    STATEMENT OF OFFENSE

       The United States of America (the “Government”), through its undersigned attorneys,

respectfully submits the following Statement of Offense in the above-captioned case.

       The following proffer of the Government’s evidence is intended only to provide the Court

with enough evidence to satisfy the mandate of Rule 11(b)(3) of the Federal Rules of Criminal

Procedure. This proffer is not intended to be a disclosure of all the evidence available to the

Government.

       Had this matter gone to trial, the Government’s evidence would have shown, beyond a

reasonable doubt, the following facts.

                                         General Allegations

       A. Key Individuals and Entities

       1.       Defendant RUDY DEKERMENJIAN (“DEKERMENJIAN”) was a resident of

Glendale, California.

       2.       Company A was an online payment processing company headquartered in Los

Angeles, California.

       3.       Company A provided online merchants with the ability to accept payment card

transactions and process those transactions through payment card networks such as MasterCard
            Case 1:20-cr-00174-RDM Document 4 Filed 09/09/20 Page 2 of 11



and Visa. Among other services, Company A obtained, on behalf of its merchant customers,

merchant bank accounts and related merchant payment processing services from financial

institutions. Company A accomplished this by entering agreements with “Acquirers,” which

were financial institutions in the United States, Europe, and elsewhere that were members of the

payment card networks. In some cases, Company A entered agreements directly with the

Acquirers. In others, Company A entered agreements with Acquirers through intermediary

companies.

       4.       DEKERMENJIAN, a lawyer, was an independent contractor who provided legal

services to Company A. Company A referred to DEKERMENJIAN as its General Counsel.

       5.       Executive 1 was the Chief Operating Officer of Company A.

       6.       Executive 2 was the Vice President of Operations of Company A.

       7.       Merchant A held itself out as a student-loan debt-relief company headquartered in

Rancho Santa Margarita, California.

       8.       Merchant Owner 1 and Merchant Owner 2 each owned an approximately 50-

percent stake in Merchant A. Merchant Owner 1 sought DEKERMENJIAN’s assistance in

obtaining payment card processing through Company A. DEKERMENJIAN assisted Merchant

A in obtaining payment card processing through Company A and received commissions from

Company A based on the dollar value of transactions that Merchant A processed through

Company A.

       9.       Fifth Third Bank, headquartered in Cincinnati, Ohio, was a financial institution as

defined in 18 U.S.C. § 20. Fifth Third Bank was an Acquirer and a member of various payment

card networks, including Visa and MasterCard. Both directly and through its own payment

processing agents, Fifth Third Bank provided accounts that merchants could use to process

payment card transactions. In or about October 2013, Company A entered into an agreement

                                                 2
          Case 1:20-cr-00174-RDM Document 4 Filed 09/09/20 Page 3 of 11



with Fifth Third Bank through an agent of the bank whose principal place of business was in

Lowell, Massachusetts. (Fifth Third Bank and its payment processing agents are referred to

collectively herein as “Fifth Third”).

        10.     The Consumer Financial Protection Bureau (“CFPB”) was an independent

regulatory agency of the United States government tasked with ensuring that consumer debt

products are safe and transparent. The agency had the authority to conduct investigations, issue

subpoenas and civil investigative demands, initiate administrative adjudications, and prosecute

civil actions in federal court.

        B. Background of the Fraud Scheme

        11.     On or about March 29, 2016, Merchant A filed a payment processing application

with Company A. Merchant A’s application used both its true legal name and its trade name,

which identified it as a student-loan company. The application expressly stated that the company

was involved in the student-loan industry—specifically, “document preparation services” for

“student loans.” The application listed the website through which Merchant A conducted its

student-loan business. The application also stated that Merchant Owner 1 and Merchant

Owner 2 each owned 50 percent of Merchant A.

        12.     Beginning in or about April 2016, Company A provided payment processing

services for Merchant A. Company A processed Merchant A’s transactions primarily through

Fifth Third.

        13.     In or about May 2017, Fifth Third conducted additional risk diligence on

Merchant A and decided to terminate its relationship with Merchant A. Fifth Third informed

Company A of its decision on or about May 23, 2017, stating that its risk team had declined the

account, and Company A informed Merchant A of the termination that same day.



                                                3
         Case 1:20-cr-00174-RDM Document 4 Filed 09/09/20 Page 4 of 11



       14.     Executives 1 and 2, Merchant Owners 1 and 2, and others known and unknown to

the United States Attorney, thereafter agreed to engage in a fraudulent scheme to continue to

obtain payment processing for Merchant A through Fifth Third. Executives 1 and 2 and others at

Company A had executed a similar scheme with many other merchants, and directed the

activities of Merchant A in furtherance of the scheme. DEKERMENJIAN soon joined the

scheme involving Merchant A and, as a result, earned commission payments totaling

approximately $20,293 on the fraudulently obtained processing.

                            Objects and Purposes of the Conspiracy

       15.     The objects of the conspiracy were to commit wire fraud and bank fraud. The

principal purposes of the conspiracy were to earn money through commissions on payment card

processing for Merchant A by misrepresenting the identity of Merchant A and the nature of

Merchant A’s business in order to fraudulently induce Fifth Third to provide payment card

processing services, including access to a merchant bank account, that it would have otherwise

refused to provide, and to process payment card transactions it would have otherwise rejected.

                              Manner and Means of the Conspiracy

       16.     Among the manner and means by which coconspirators known and unknown to

the United States Attorney, including Executives 1 and 2, Merchant Owners 1 and 2, and

DEKERMENJIAN, carried out the conspiracy and the scheme to defraud were the following:

               a.     Using “Sham Merchants”—non-existent businesses that purported to sell

                      housewares, toys, jewelry, leather goods and other retail items, all of

                      which would appear to Fifth Third to involve significantly less risk than

                      Merchant A’s student-loan business;

               b.     Obtaining payment card processing in the Sham Merchants’ names

                      through Fifth Third without disclosing that the Sham Merchants were in

                                                4
         Case 1:20-cr-00174-RDM Document 4 Filed 09/09/20 Page 5 of 11



                      fact fronts for Merchant A and that the transactions involved student-loan

                      debt-relief, not retail goods;

              c.      Creating fake websites (“Transaction Laundering Websites”) through

                      which the Sham Merchants purported to sell the above-described retail

                      products. The Transaction Laundering Websites did not process

                      transactions but existed only to conceal from Fifth Third and other

                      participants in the payment card networks the identity of Merchant A and

                      the nature of the transactions Merchant A was processing; and

              d.      Misrepresenting the nature of Merchant A’s online transactions to Fifth

                      Third and other participants in the payment card network by miscoding

                      them as retail transactions and omitting from the transactions’ descriptions

                      any reference to lending.

       17.    In this fashion, from in or about June 2017 to in or about April 2018,

DEKERMENJIAN, together with Executives 1 and 2, Merchant Owners 1 and 2, and other

employees at Company A, fraudulently obtained payment processing for Merchant A, using the

accounts and facilities of Fifth Third. During this time period, Company A fraudulently

processed through Fifth Third more than approximately $5.4 million in Merchant A transactions.

                             Acts in Furtherance of the Conspiracy

       18.    From in or about June 2017, through in or about April 2018, DEKERMENJIAN,

together with Executives 1 and 2, Merchant Owners 1 and 2, and coconspirators known and

unknown to the United States Attorney, committed and caused to be committed the following

acts, among others, in furtherance of the conspiracy and the scheme to defraud:

       19.    In or about June 2017, at the direction of Executive 2, Merchant A prepared false

applications for payment processing in the names of two Sham Merchants. Merchant A

                                                  5
         Case 1:20-cr-00174-RDM Document 4 Filed 09/09/20 Page 6 of 11



submitted these false applications to Company A, which, in turn, knowingly provided the false

information contained in these applications to Fifth Third in order to fraudulently process

payment card transactions for Merchant A.

       Sham Merchant “Natural Nine Staffing Inc.”

       20.     Specifically, on or about June 4, 2017, Merchant Owner 1 prepared an application

for payment processing in the name of Sham Merchant “Natural Nine Staffing Inc.,” d/b/a

“Natural Nine Online.” The application falsely stated that “Natural Nine Online” was an “online

retail store” that sold “consumer goods: houseware, toys, jewelry.” The application listed the

Sham Merchant’s website as “naturalnineonline.com”—a Transaction Laundering Website. The

application stated that the Sham Merchant’s estimated monthly processing volume was $1.2

million. The application listed an employee of Merchant A as the sole owner of “Natural Nine

Online” and stated: “Referred by: Rudy Dekermenjian.”

       21.     On or about June 4, 2017, Merchant Owner 1 emailed the processing application

for “Natural Nine Online” to Executive 1, copying DEKERMENJIAN, Executive 2, and others

at Company A. Company A, in turn, knowingly provided the false information contained in the

“Natural Nine Online” application to Fifth Third to initiate processing for Merchant A in the

name of this Sham Merchant. Company A falsely coded “Natural Nine Online’s” transactions as

“Miscellaneous General Retail.”

       22.     On or about June 9, 2017, Company A’s Compliance Department sent an email to

Merchant Owner 1, reminding him that with respect to the Sham Merchant “Natural Nine

Online,” “[w]e can have zero relation between the terminated [Merchant A account] and your

new business venture.”




                                                6
         Case 1:20-cr-00174-RDM Document 4 Filed 09/09/20 Page 7 of 11



       Sham Merchant “True Count Staffing Inc.”

       23.     On or about June 12, 2017, Merchant Owner 1 prepared and signed a second

Sham Merchant application for payment processing in the name of “True Count Staffing Inc.,”

d/b/a “True Count Student.” The application falsely stated that this Sham Merchant was an

“Online Retail Store” that sold “Consumer Goods & Electronics.” The application listed the

Sham Merchant’s website as “truecountstudent.com”—another Transaction Laundering Website.

The application stated that the Sham Merchant’s estimated monthly processing volume was $1.5

million and that Merchant Owner 1 owned 100 percent of the Sham Merchant. The application

further stated: “Referred by: Rudy Dekermenjian.”

       24.     On or about June 14, 2017, Merchant Owner 1 emailed the processing application

for “True Count Staffing, Inc.” to Executive 1, copying DEKERMENJIAN, the Underwriting

Manager for Company A, and Executive 2.

       25.     On or about June 15, 2017, the Underwriting Manager for Company A replied to

Merchant Owner 1 and Executive 1, copying DEKERMENJIAN, Executive 2, and others,

stating: “Hi [Merchant Owner 1], need you to make the [Transaction Laundering Website] a

little more appealing. You also cannot reference the word ‘students’ anywhere on the site

including the URL as it raises concern. The website needs to make sense, the products, the

pricing, the name of the URL, everything you are displaying on there. You also want to mention

in the offer details that these are custom made hand bags since you do not have a supplier.”

       26.     On or about June 15, 2017, Merchant Owner 1 replied to the Underwriting

Manager, copying Executives 1 and 2, and DEKERMENJIAN: “Can we keep the URL

(truecountstudent.com)[?] We can make the other changes you requested.” Executive 2 replied

to all: “This is not ok! Please change. I can’t risk my bank.” Merchant Owner 1 replied to all

that he would “acquire another URL and move the content over.”

                                                7
            Case 1:20-cr-00174-RDM Document 4 Filed 09/09/20 Page 8 of 11



       27.      On or about June 27, 2017, Merchant Owner 1 emailed Executive 1, copying

Executive 2, the Underwriting Manager, and DEKERMENJIAN: “Hi Everyone, Please find the

new website for True Count Staffing Inc. here: http://truepslc.com/[.] We will be adding more

items throughout the day. We are making sure that the pricing accurately reflects the products.”

Merchant Owner 1 asked the recipients to proceed with Merchant A’s Sham Merchant payment

processing application.

       28.      On or about June 30, 2017, Company A knowingly provided false information

concerning “True Count Staffing Inc.” to Fifth Third to initiate processing for Merchant A in the

name of “True Count Staffing Inc.” Company A falsely coded this Sham Merchant’s

transactions as “Miscellaneous General Retail.”

       29.      On or about July 3, 2017, DEKERMENJIAN emailed Executive 2 regarding his

commission payments and indicated that he was to receive commissions from payment

processing for three entities: “The original is [Merchant A]. Second is Natural Nine Staffing

Inc., and third is True Count Staffing Inc. below. Please make sure all three are under my

company name, Toro Group, LLC as the reseller, thanks.” Shortly thereafter, Executive 2

replied: “HI Rudy, Yes, all three accounts are under Rudy DEKERMENJIAN - Commission

account.”

       30.      On or about August 18, 2017, DEKERMENJIAN emailed Executive 1 regarding

Company 1’s pricing for the Merchant A relationship, as Merchant A had requested to add two

additional payment card brands for processing through the Sham Merchants. Executive 1 replied

with suggested pricing terms and told DEKERMENJIAN: “You must remember, they cant find

homes, that’s why they need us. so sell them high and make money.”




                                                  8
           Case 1:20-cr-00174-RDM Document 4 Filed 09/09/20 Page 9 of 11



                                Obstruction of Government Investigations

         31.   On or about June 14, 2019, DEKERMENJIAN met in person with Merchant

Owners 1 and 2 and an employee of Merchant A at a restaurant in Los Angeles. They discussed

the fact that DEKERMENJIAN had prepared altered versions of the Sham Merchant payment

processing applications for Natural Nine Staffing, Inc. and True Count Staffing, Inc.

DEKERMENJIAN brought the altered documents with him in electronic format on a USB flash

drive.

         32.   Immediately after the meeting, DEKERMENJIAN, Merchant Owners 1 and 2,

and the Merchant A employee drove to a nearby FedEx Office store, where DEKERMENJIAN

printed out the altered applications for Merchant Owner 1 and the Merchant A employee to sign.

The applications differ from the original Sham Merchant applications for Natural Nine Staffing,

Inc. and True Count Staffing, Inc. in at least the following ways:

               a. Unlike the original Sham Merchant application for Natural Nine Staffing, Inc.,

                   DEKERMENJIAN’s altered payment processing application contained

                   Merchant A’s true website address (not the Transaction Laundering Website),

                   and stated that Natural Nine Staffing was a “Student Loan Consolidation”

                   company that provided “Document preparation services.” The application

                   stated that Natural Nine Staffing’s estimated monthly processing volume was

                   $100,000, instead of $1.2 million, and removed the notation that

                   DEKERMENJIAN had referred the merchant. The application was backdated

                   to June 4, 2017 (the same date as the original Sham Merchant application).

               b. Unlike the original Sham Merchant application for True Count Staffing, Inc.,

                   DEKERMENJIAN’s altered payment processing application contained

                   Merchant A’s true website address (not the Transaction Laundering Website),

                                                 9
         Case 1:20-cr-00174-RDM Document 4 Filed 09/09/20 Page 10 of 11



                    and stated that True Count Staffing was a “student loan document

                    preparation” company that provided “processing and customer service.” The

                    application stated that True Count Staffing’s estimated monthly processing

                    volume was $150,000, instead of $1.5 million, and removed the notation that

                    DEKERMENJIAN had referred the merchant. The application was backdated

                    to June 12, 2017 (the same date as the original Sham Merchant application).

       33.     When DEKERMENJIAN altered the Sham Merchant applications, he was aware

of the following:

               a. On or about November 2, 2018, a federal grand jury sitting in and for the

                    District of Massachusetts issued a subpoena to Company A for, among other

                    things, “all records concerning merchants involved in . . . loans [and] debt

                    collection”; “all records concerning the assignment of new merchant

                    identification numbers to merchants, including merchants that were previously

                    terminated or suspended”; and “all records concerning changes to the content

                    of merchant websites or the creation of merchant websites.”

               b. On or about May 9, 2019, the CFPB issued a civil investigative demand

                    (“CID”) to Company A seeking, among other things: “All contracts or

                    agreements, including notes or records of all oral agreements, entered into

                    between the [Company A] and [True Count Staffing Inc. and Natural Nine

                    Staffing Inc.],” and “All applications, compliance questionnaires, and

                    supporting documents that [True Count Staffing Inc. and Natural Nine

                    Staffing Inc.] provided in connection with obtaining products or services from

                    [Company A].”



                                                 10
        Case 1:20-cr-00174-RDM Document 4 Filed 09/09/20 Page 11 of 11



       34.    Company A produced DEKERMENJIAN’s altered applications to the CFPB in

response to its May 9, 2019 CID. The documents were incorporated as exhibits in a civil

complaint filed by the CFPB alleging various fraudulent and deceptive business practices by

Merchant A.

       35.    Company A never produced to the Massachusetts federal grand jury the Sham

Merchant applications or its communications with Merchant Owner 1 in which Merchant

Owner 1 transmitted those applications to Company A.

                                                      Respectfully submitted,

                                                      ANDREW E. LELLING
                                                      United States Attorney



                                                       /s/ David J. D’Addio
                                           By:        DAVID J. D’ADDIO
                                                      SETH B. KOSTO
                                                      Assistant U.S. Attorneys


                                                      DEBORAH L. CONNOR
                                                      Chief, Money Laundering and
                                                      Asset Recovery Section


                                                       /s/ Randall Warden
                                           By:        RANDALL WARDEN
                                                      Trial Attorney
                                                      Department of Justice, Criminal Division
                                                      Money Laundering and Asset Recovery Section
                                                      Bank Integrity Unit
              4
Date: August ___, 2020




                                                 11
